Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II and group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/2022.
Applicant's election with traverse of group I, claims 11-16 in the reply filed on 8/26/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims may be made without serious burden.  This is not found persuasive because there would be a serious search and/or examination burden since the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honeycutt (U.S Patent No. 4765348) in view of Baker et al. (U.S Patent No. 5593684).
Regarding claim 11, Honeycutt discloses a vaping device comprising: at least one chamber configured to store liquid nicotine (by reference sign 18, figs 2-3) and an acid; and a mouth end in fluidic communication with the at least one chamber (by reference sign 16, figs. 1-3), wherein the vaping device is configured such that nicotine vapor is formed when air passes through the at least one chamber to the mouth end (Abstract, column 2, lines 60 and figs. 1-3 ). Honeycutt discloses an acid such as acetic acid but does not expressly disclose benzoic acid.  Baker discloses nicotine can be mixed with an acid such as acetic acid and benzoic acid (column 7, lines 13-27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use benzoic acid as a volatile acid in the device of Honeycutt as taught by Baker.
Regarding claim 12, Honeycutt discloses the at least one chamber includes a first chamber (by reference sign 18, figs. 2-3) and a second chamber (by reference sign 20, figs. 2-3).  
Regarding claim 13, Honeycutt discloses the vaping device of claim 12, further comprising: a porous material, wherein the first chamber contains a first quantity of the porous material, and the second chamber contains a second quantity of the porous material (column 2, lines 55-59).  
Regarding claim 14, Honeycutt discloses the porous material can be cotton, cellulose acetate, polytetrafluoroethylene and the like (corresponding to the claimed inert) (column 2, lines 55-59).  
Regarding claim 15, Honeycutt discloses the porous material can be cotton, cellulose acetate, polytetrafluoroethylene and the like (corresponding to the claimed fibrous material) (column 2, lines 55-59).  
Regarding claim 16, Honey cut discloses the device simulate a cigarette (Abstract and figs. 1-3), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the mouth end includes a filter like a filter cigarette.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9854836 and claims 1-25 of U.S Patent No. 8322350. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention wherein the aerosol generator device comprising a porous material wetted with liquid nicotine and a porous material wetted with a solution of a volatile acid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747